Citation Nr: 0516295	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma and obstructive 
airway disease (claimed as respiratory problem) due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1954 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In December 2004, the Board remanded this case for a VA 
examination, asking the VA examiner to assume that the 
veteran had been exposed to asbestos and provide an etiology 
opinion concerning current respiratory symptoms.  As that 
action has been completed, the appeal is ready for a 
decision.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not indicate that any asthma and/or obstructive airway 
diseases are a result of any military service asbestos 
exposure.  


CONCLUSION OF LAW

A respiratory disability was not incurred in active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

Of record are September 2001, June 2003, December 2004, and 
February 2005 letters.  All four indicated which portion of 
the information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
September 2001 and December 2004 letter informed the veteran 
of any information and evidence needed to substantiate a 
claim of service connection.  Additionally, the February 2005 
letter listed the evidence received at the RO pursuant to the 
December 2004 VCAA letter.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim of service connection pre-VCAA, and the RO supplied the 
veteran with subsequent notification.  See also Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. April 14, 2005), 
holding that any timing error can be cured when VA employs 
"proper subsequent process."  Mayfield, No. 02-1077, slip 
op. at 32 (quoting Pelegrini, 18 Vet. App. at 122-24).  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Pelegrini, 
18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are reports from Larry Spratling M.D.; treatment 
records from Pulmonary Consultants; various radiology reports 
from 1993 to 2001; a report from Jeffrey Zuhl, M.D.; various 
articles related to asbestos; lay assertions from the 
veteran; records from the Phoenix VA Medical Center (VAMC) 
from September 2000 to October 2004; and VA examination 
reports from January 2002 and February 2005.  Furthermore, a 
medical examination is not necessary because the latter 
examination is sufficient for a decision on the claim at this 
time.  See 38 C.F.R. § 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.


I.  Facts

The veteran submitted various private medical records.  In 
August 1993, Edward L. Krufky, M.D., noted that posterior-
anterior and lateral views of the veteran's chest revealed 
chronic pulmonary disease bilaterally, particularly on the 
left, with no acute disease.  A February 1994 radiology 
report from Robert R. McCarver, M.D., noted that the 
veteran's chest was within normal limits without interval 
change from the previous study, and that chronic, senescent, 
and degenerative changes were not beyond average for age.  

By early 1997 Dr. Spratling (consulting for Saul Amber, M.D., 
due to the veteran's intractable cough) diagnosed the veteran 
as having asthmatic bronchitis, and in October, the veteran's 
symptomatology was asthmatic and obstructive airways disease 
and type.  Dr. Spratling noted the veteran had an onset of 
cough and intermittent wheezing ten years earlier, and had to 
cough for thirty minutes upon awakening in the morning.  The 
veteran's chest x-rays showed a slight increase in 
interstitial markings, more suggestive of bronchitis.  Dr. 
Spratling could not, however, rule out the fact that the 
veteran might have some microscopic asbestos in his lungs.  

The veteran submitted a January 1998 statement describing the 
sudden development of respiratory difficulties, particularly 
the development of bronchitis in the fall of 1987, fluid in 
the lungs in 1994, and a diagnosis of asthma in April 1997.  
The veteran referred to his family medical history by noting 
that his father had smoked for about 50 years and never had 
respiratory problems, as compared to the veteran's situation 
of having been exposed to asbestos in the Navy.  The veteran 
recited that his twenty-five months of military duty aboard 
seven ships produced an excess of 18,000 hours of exposure to 
asbestos.  The veteran stated that he believed the 
accelerated decline in his lung capacity was a direct result 
of his extensive exposure to asbestos hazards during active 
duty.  

In November 1998, John J. McGill, M.D., interpreted a 
radiology report with the veteran's reported clinical history 
in mind, which consisted of asbestos exposure and asthma.  A 
questionable spiculated nodule was seen on the lateral view, 
as were subtle interstitial changes of the lung bases, 
probably chronic.  

A March 1999 report from Dr. Spratling noted the veteran's 
asthma was stable and controlled, and mild interstitial 
changes consistent with asbestosis by history of mild degree.  
An accompanying radiology report noted a clinical history of 
asbestosis, with an impression of mild bibasilar interstitial 
fibrosis.

A November 1999 record from Dr. Spratling reiterated the 
assessment of mild interstitial fibrosis related to previous 
asbestos exposure.  An October 2001 report from Dr. Zuhl 
noted an x-ray indicating pulmonary fibrosis with risk 
factors for asbestosis being the Navy and possible exposure 
in that environment.  A November 2001 internal medicine note 
from Dr. Amber noted that the veteran's lungs had a few 
rhonchi and wheezes.  A December 2001 progress note by Dr. 
Zuhl rendered an assessment of pulmonary fibrosis, possibly 
asbestosis due to his exposure on a Navy ship, along with 
asthma and chronic obstructive pulmonary disease.  A CT scan 
that month reported mild bilateral lower lobe early 
peripheral fibrosis left greater than right.

The veteran underwent a January 2002 VA examination, where he 
reported the main symptoms were that he coughed up a moderate 
amount of sputum every morning, and congestion in the nose 
and chest.  The examiner noted the December 2001 CT chest 
scan, and stated there was no mention of anything suggestive 
of asbestosis.  The examiner's impression included a chronic 
cough, diagnosed as asthmatic bronchitis.  The examiner noted 
the veteran had only a general possibility of exposure to 
asbestos in his two years on a ship, as he worked in the flag 
office.  The examiner stated it appeared that asbestos was 
very unlikely to have played any role in the problem.

The veteran had another VA assessment in October 2002, and 
the examiner noted the veteran had a history of asbestos 
exposure.  He had some minimal fibrosis at the left lung on 
CT scan, but had no evidence of asbestosis on PFTs.  The 
examiner stated:  "Overall, there was no evidence of 
significant asbestos-induced lung disease."  

In May 2003, at the Phoenix VAMC, the veteran sought 
treatment for respiratory problems only-the veteran stated 
that he had been told to come in, but was not sure why.  The 
examiner noted an x-ray with basilar fibrosis.  The 
assessment was history of bronchitis, and chronic obstructive 
pulmonary disease.  In May 2004, records note a follow-up 
concerning chronic obstructive pulmonary disease, and that 
the veteran's past medical history included exposure to 
asbestos in the Navy.  A physical exam found clear lungs.  
The assessment was history of bronchitis, and chronic 
obstructive pulmonary disease.  An October 2004 treatment 
records from the Phoenix VAMC contained an "active 
problems" list for the veteran, including chronic 
obstructive pulmonary disease without exacerbation.  

At a February 2005 VA examination, the examiner noted that 
the claims file had been reviewed at length, and the 
veteran's history had been discussed at length.  The examiner 
noted that the Board's remand asked the examiner to assume 
that the veteran had been exposed to asbestos. 

The veteran was a smoker for fifteen years, approximately one 
pack per day, stopping cigarettes in 1968.  The veteran 
started having respiratory problems in 1987 when he developed 
a severe, intractable cough and in 1997, he was seen at the 
Mayo Clinic with a metacholine challenge, which showed some 
evidence of bronchospasm.  The veteran had been treated with 
multiple nasal medications, steroid nasal sprays, and various 
asthma bronchodilators.  The veteran had not been able to 
tolerate many of them, and all of them had given him only 
minimal relief.  The veteran's major complaint was cough with 
some clear and yellow sputum in the morning.  The veteran had 
no shortness of breath.  He considered himself physically 
active and was able to walk his dog three to four miles a 
day.  The veteran did not use oxygen, and had no 
antimicrobial therapy.  The examiner noted that the veteran 
was examined extensively in 2002 at the Carl T. Hayden VA 
Hospital, and at that time he had normal pulmonary function 
tests and a CT scan, which did not show asbestosis.  The 
examiner noted that the veteran's letters from his private 
pulmonologist gave a diagnosis of pulmonary fibrosis and also 
a diagnosis of asthma, but the two were not on the same line, 
and there was no implication that they were related.  

A physical examination revealed normal breath sounds 
bilaterally, anteriorly and posteriorly.  The breath sounds 
were vesicular, without any adventitial sounds.  There were 
specifically no ronchi or wheezing of any kind (the veteran 
denied any wheezing at any time).  Again, the examiner noted 
the question was whether the veteran's asbestos exposure 
caused or was related to his current asthma and obstructive 
airway disease.  The examiner proceeded to cite three key 
findings from medical texts and noted (1) the veteran's chest 
x-ray and CT scans had shown some fibrosis, but it was also 
true that the veteran was a cigarette smoker; (2) regarding a 
diagnosis of the disease, cough, sputum production, and 
wheezing were unusual and if present, were due to cigarettes; 
and (3) airway obstruction generally reflected exposure to 
cigarette smoke.  Moreover, the pulmonary function tests in 
asbestosis generally show reduced lung volume, including 
specifically reduced total lung capacity and total vital 
capacity.  The veteran had not demonstrated either of those 
issues.

The examiner opined that it was not at least as likely as not 
that the veteran's obstructive airway disease, including 
chronic cough, were related to asbestos exposure.  Cough was 
not, as stated before, a usual issue of asbestos and asthma 
or obstructive lung disease was not usually and would be a 
very rare complication of asbestos, if indeed, it ever 
occurred.  Therefore, it was not at least as likely as not 
that the veteran's respiratory symptoms were related to 
asbestos exposure.  The examiner stated that further x-rays 
and pulmonary function tests would not be contributory at 
that time because none of them had demonstrated anything 
other than what the examiner had described.  



II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Here, the record contains competent medical evidence that any 
in-service exposure to asbestos is etiologically unrelated, 
for the purposes of VA regulation, to the veteran's current 
respiratory problems of, particularly, obstructive airway 
disease and asthma.  The February 2005 VA examiner noted that 
the veteran's claims file had been reviewed at length, and 
that the veteran's history had been discussed.  As such, the 
resultant opinion (that it was not at least as likely as not 
that the veteran's respiratory symptoms were not related to 
the asbestos exposure) was informed and rendered in the 
context of the veteran's medical history.     

As such, a necessary element of service connection has not 
been met.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that 
service connection requires medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability) (emphasis added).  

Moreover, though the veteran contends that asthma and 
obstructive airway disease were incurred in service due to 
asbestos exposure, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Even assuming that the veteran had been exposed to asbestos, 
the preponderance of the evidence is against the claim of 
service connection for asthma and obstructive airway disease 
due to asbestos exposure, and the benefit of the doubt is not 
for application.  


ORDER

Entitlement to service connection for asthma and obstructive 
airway disease due to asbestos exposure is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


